Case: 12-10136   Date Filed: 06/14/2013   Page: 1 of 4


                                                           [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-10136
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:11-cv-22782-KMW


VALENTINE B. ANDELA,

                                                               Plaintiff-Appellant,

                                     versus

U-HAUL INTERNATIONAL INC.,
an International Corporation doing business
as U-Haul Company of Miami,
CINDY PROTO,
in Her Individual and Official Capacity
as an Owner, Manager and/or Officer of the
U-Haul Company of Miami,
HECTOR GARCIA,
in His Individual and Official Capacity as
an Owner, Manager and/or Officer of the
U-Haul Company of Miami,

                                                           Defendants-Appellees.
                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________
                                (June 14, 2013)
              Case: 12-10136       Date Filed: 06/14/2013   Page: 2 of 4


Before CARNES, MARTIN, and FAY, Circuit Judges.

PER CURIAM:

      Valentine B. Andela, proceeding pro se, appeals from the district court’s

order denying his motion for a permanent injunction in his action under the federal

Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961 et seq., and

state law. For the reasons set forth below, we affirm.

                                           I.

      In August 2011, Andela filed a verified complaint seeking, inter alia, a

preliminary injunction, a writ of replevin, and damages against U-Haul

International Inc., d/b/a U-Haul Company of Miami (“U-Haul”), and Cindy Proto

and Hector Garcia, the alleged owners, managers, or officers of U-Haul

(collectively “the defendants”).

      U-Haul filed a motion for a temporary or preliminary injunction against

Andela requesting, inter alia, that he stop sending libelous and false statements

concerning U-Haul to third parties. In response to U-Haul’s motion, Andela filed a

cross-motion for a permanent injunction against the defendants, which is at issue in

this appeal. Andela asserted that the motion for a temporary or preliminary

injunction was frivolous, and he sought to permanently enjoin the defendants from

making any further frivolous filings in the action. The district court denied




                                           2
                 Case: 12-10136        Date Filed: 06/14/2013        Page: 3 of 4


Andela’s cross-motion for a permanent injunction and U-Haul’s motion for a

temporary or preliminary injunction.

       Andela appealed from the district court’s order. In our Court, the defendants

filed a motion to dismiss Andela’s appeal for lack of appellate jurisdiction and a

motion to stay further proceedings in the appeal or to extend the time to file their

response brief until after we decided their motion to dismiss the appeal.1 Although

we denied the defendants’ motion to stay, we dismissed Andela’s appeal except to

the extent he “is appealing the district court’s explicit denial of his motion for a

permanent injunction.”

                                                 II.

       On appeal, Andela raises several issues, including discussing his initial

request for a preliminary injunction contained in his complaint, but he does not

discuss the issue concerning the denial of his subsequent cross-motion for a

permanent injunction, in which he sought to enjoin the defendants from filing

frivolous appeals. 2


       1
          Andela filed a motion for affirmative relief and sanctions against the defendants,
pursuant to 11th Cir. R. 27-4, 28 U.S.C. § 1927, and our inherent powers, on the basis that the
defendants’ appellate motions were frivolous. We deny Andela’s motion.
       2
           In his appellate brief, Andela asserts that he is incorporating by reference the arguments
raised in his petition for writs of mandamus filed in the district court on January 20, 2012. We
do not address the petition because he failed to comply with the requirements for filing such a
petition in our Court. See Fed.R.App.P. 21(a)(3); Fed.R.App.P. 24; Albra v. Advan, Inc., 490
F.3d 826, 829 (11th Cir. 2007) (providing that, although we construe the pleadings of pro se
plaintiffs liberally, we nevertheless have required them to conform to procedural rules).
                                                 3
              Case: 12-10136     Date Filed: 06/14/2013    Page: 4 of 4


      We review the district court’s decision to withhold a permanent injunction

for abuse of discretion and its underlying conclusions of law de novo. Alabama v.

Ctrs. for Medicare & Medicaid Servs., 674 F.3d 1241, 1244 n.2 (11th Cir. 2012).

Although we interpret briefs filed by pro se litigants liberally, arguments not raised

in a pro se brief are abandoned. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.

2008).

      Here, even if liberally construed, Andela’s brief contains no challenge to the

district court’s denial of his motion for a permanent injunction against the

defendants. Thus, he has abandoned the only issue properly before us. See id.

Accordingly, we affirm the district court’s order denying Andela’s motion for a

permanent injunction.

      AFFIRMED.




                                          4